Citation Nr: 1416432	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In July 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.


FINDING OF FACT

The Veteran's schizoaffective disorder was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for service connection for schizoaffective disorder have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

In this decision, the Board grants service connection for schizoaffective disorder.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection 

The Veteran seeks service connection for schizoaffective disorder.  He testified that while he did not seek treatment in service he began to have feelings of being paranoid and anxious while working with prisoners at Guantanamo Bay, and sought treatment soon after his discharge.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain chronic disabilities, including psychoses, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Psychosis includes schizoaffective disorder.  38 C.F.R. § 3.384.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The service treatment records are negative for any findings of psychiatric disorder, which is consistent with the Veteran's testimony that he did not seek treatment in service.  

Post-service medical evidence shows, however, that the Veteran had a diagnosis of schizoaffective disorder within one year of the Veteran's discharge from service.

One month after the Veteran's discharge from service, a December 2005 private treatment record shows show that the Veteran reported that he was paranoid around crowds and thought people were talking about him.  It is not clear what his diagnosis was at this point.  An Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood is noted but this was crossed out.  A GAF score of 48 was given.  In February  2006, the Veteran was diagnosed as having a major depressive disorder and was given another GAF score of 48.  The Veteran complained of hearing voices in September 2008.  The Veteran's treating psychiatrist submitted a letter dated in October 2008 that he had treated the Veteran since March 2006 for schizoaffective disorder.  

A March 2006 treatment record also notes that the Veteran complained that he had been depressed since he was a child.  However, the service treatment records do not show any findings of a mental health problem that was noted at entry into service.  There also is no clear and unmistakable evidence to rebut the presumption of soundness (i.e. clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).  Thus, the Veteran is considered sound at entry into service and the relevant inquiry is whether he has schizophrenia that was incurred in service.

Psychiatric evaluation associated with the Veteran's application for Social Security Administration (SSA) disability benefits dated in May 2007 and November 2008 shows that the Veteran was found to be malingering and not credible and was given no Axis I diagnosis.  However, VA treatment records from October 2009 to January 2011 show diagnoses of schizophrenia with no indication that the Veteran is malingering.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, while the objective findings of schizophrenia symptoms are not clear, as the Veteran was diagnosed as having schizophrenia from October 2009 to January 2011, during the pendency of this appeal, the presence of a current schizophrenia disability is satisfied.

As the Veteran is shown to have a diagnosis of schizoaffective disorder in March 2006, which is within one year of his discharge from service in November 2005, his claim falls within the purview of the presumption for service connection for psychosis, which includes schizoaffective disorder.  See 38 C.F.R. §§ 3.309(a), 3.384.  

Thus, the Board concludes that any reasonable doubt raised is resolved in the Veteran's favor, and finds that service connection for the Veteran's schizoaffective disorder is warranted.


ORDER

Entitlement to service connection for a schizoaffective disorder is granted.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


